Title: From John Adams to Henry Colman, 10 October 1812
From: Adams, John
To: Colman, Henry



Dear Sir
Quincy October 10th. 1812

I thank you for your Thanksgiving Fast  Sermon which I have repeatedly read, with much pleasure. It is a Model for Sermons on Such Occasions.
Phylosophy Morality and Divinity, appear in it, in So much Harmony, that I could almost Subscribe it as a Creed: Yet I would not Subscribe it in Obedience to human Authority, much less would I pass an Act of Uniformity to compel a Nation to Subscribe it.
I have lived and conversed with Such Men as Chauncey Mayhew, Bryant, Gay and Shute; and have read Furneaux and Blackburne.
I read the independent Whig, more than fifty Years ago: and particularly a Dialogue in the third Volume between a Burgomaster of Rotterdam and Monsieur Juricu: and another between a Country Clergyman and a Quaker.
I have read much of the History of Cardinal Lorain of Archbishop Laud, of Dr Sacheverel and of Savanarola, as well as of Calvin and Theodore Beza.
I humbly recommend to the Clergy of The United States, to look a little farther into these Subjects, before they undertake to dogmatise in the Pulpit upon Politicks, or to persecute in Religion.
I am Sir with much Esteem, your obliged / Servant.

John Adams